Case 1:19-cr-00064-CI\/|H Document 19 Filed 03/07/19 Page 1 of 2 |zage|D# 45

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRIC'I` OF VIRGINIA

Alexandria Division

 

 

UNITED STATES OF AMERICA )
) Criminal No. 1:19-cr-64-CMH
v. )
) The I-Ion. Claude M. Hilton
ANDREW W. CHEVEERS, )
)
Defendant. )
)
CRIMINAL INFORMATION
COUNT 1

(Thei"t and Embezzlenient ol"U.S. Government Property)

THE UNITED STATES ATTORNEY CHARGES THAT:

F rom in or around July 2016 through November 201 6, both dates being approxiniate, in
the Eastern DiStriet of Virginia and elsewhere, the defendant, ANDREW W. CHEVEERS, did
knowingly and vvillfully embezzle, Steal, purloin, or convert to his use or the use of another
property belonging to the Oft`lce of the lnspector General of the U.S. Department of State, to wit:
no fewer than fourteen and no more than Sixteen Microsoft Sur["ace Pro tablet devices, each having
a value in excess of$l,OOO, in violation of Title 18, United States Code, Section 641.

(In violation of 'l`itle 18, United States Code, Section 641).

Case 1:19-cr-00064-CI\/|H Document 19 Filed 03/07/19 Page 2 of 2 Page|D# 46

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

W:)~WW

 

Raj Parekh
Assistant United States Attorney

Katherine Celeste
Special Assistant United States Attorney

